IN THE SUPREME COURT OF TEXAS

                                 No. 05-0175

                             IN RE  D. GLEN GEE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency temporary stay,  filed  March  8,
2005, is granted.   The order dated October 18, 2004,  in  Cause  No.  2002-
61811, styled EOS Energy, L.L.C. v. D. Glenn  Gee,  in  the  113th  District
Court of Harris County, Texas, is  stayed  pending  further  order  of  this
Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., March 25, 2005.

            Done at the City of Austin, this March 10, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk